     6:19-cr-00239-BHH        Date Filed 01/10/20      Entry Number 134       Page 1 of 1




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

UNITED STATES OF AMERICA,                   )       CR. NO. 6:19-cr-00239
                                            )
       Plaintiff,                           )
                                            )
v.                                          )
                                            )       NOTICE OF REQUEST
Kraig Aiken,                                )        FOR PROTECTION
                                            )
       Defendant.                           )



       The undersigned counsel for Defendant respectfully requests protection from any court

proceeding being scheduled in this matter for the following dates due to a planned family

vacation:



               March 5- March 14, 2020



                                                           Respectfully Submitted,

                                                           s/William G. Yarborough
                                                           Attorney for the Defendant
                                                           308 W. Stone Avenue
                                                           Greenville, SC 29609
                                                           (864) 331-1612
                                                           Fed Bar 10271

Greenville, SC
January 10, 2020
